Title: From Benjamin Franklin to Joshua Babcock, 10 November 1763
From: Franklin, Benjamin
To: Babcock, Joshua


Dear Friend
Philada. Nov. 10. 1763
Your Goodnature will be pleas’d to hear that your Guests went on well after they left you. We got early into New York the next Morning; staid there one Day, had a Pleasant Passage over the Bay the next Morning; spent some time with Friends in different Places of the Jerseys, and got safe and well home on Saturday Evening, where we had the additional Happiness of finding all well. Sally joins in grateful Remembrance of your many Civilities and Kindnesses to us, at your House and on the Road; and in best Wishes of every Felicity to you and yours. Our Respects to good Mrs. Babcock, the Colonel and your other Children. By next Post you will hear from Mr. Foxcroft and me; he presents his Compliments. I am, with sincerest Esteem and Affection, Dear Sir Your most obedient humble Servant
B Franklin
 Addressed: To / Joshua Babcock Esqr / Westerly / Rhodeisland / Free / B Franklin
Endorsed: B. Franklin of 10 Novr. 63 of his Arrival at Philadelphia
